UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 1, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-36212 VINCE HOLDING CORP. (Exact name of registrant as specified in its charter) Delaware 75-3264870 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer IdentificationNo.) 500 5th Avenue—20th Floor New York, New York 10110 (Address of principal executive offices) (Zip code) (212) 515-2600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler ¨ AcceleratedFiler x Non-Accelerated Filer ¨ SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No x Common Stock Outstanding at September 1, 2015 Common Stock, $0.01 par value per share 36,775,443 shares VINCE HOLDING CORP. AND SUBSIDIARIES TABLE OF CONTENTS PageNumber PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements: a) Unaudited Condensed Consolidated Balance Sheets at August 1, 2015 and January 31, 2015 4 b) Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months ended August 1, 2015 and August 2, 2014 5 c) Unaudited Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months ended August 1, 2015 and August 2, 2014 6 d) Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months ended August 1, 2015 and August 2, 2014 7 e) Notes to Unaudited Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosure About Market Risk 27 Item4. Controls and Procedures 28 PART II. OTHER INFORMATION Item1. Legal Proceedings 29 Item1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item6. Exhibits 32 2 DISCLOSURES REGARDING FORWARD-LOOKING STATEMENTS This report on Form 10-Q, and any statements incorporated by reference herein, contains forward-looking statements under the Private Securities Litigation Reform Act of 1995. Such statements often include words such as “may,” “will,” “should,” “believe,” “expect,” “seek,” “anticipate,” “intend,” “estimate,” “plan,” “target,” “project,” “forecast,” “envision” and other similar phrases. Although we believe the assumptions and expectations reflected in these forward-looking statements are reasonable, these assumptions and expectations may not prove to be correct and we may not achieve the financial results or benefits anticipated. These forward-looking statements are not guarantees of actual results. Our actual results may differ materially from those suggested in the forward-looking statements. These forward-looking statements involve a number of risks and uncertainties, some of which are beyond our control, including, without limitation: our ability to remain competitive in the areas of merchandise quality, price, breadth of selection, and customer service; our ability to anticipate and/or react to changes in customer demand and attract new customers; including in connection with making inventory commitments; our ability to control the level of sales in the off-price channels; our ability to manage current excess inventory in a way that will promote the long-term health of the brand; our ability to maintain adequate cash flow from operations or availability under our revolving credit facility to meet our liquidity needs including our obligations under the Tax Receivable Agreement; changes in consumer confidence and spending; our ability to maintain projected profit margins; unusual, unpredictable and/or severe weather conditions; the execution and management of our retail store growth, including the availability and cost of acceptable real estate locations for new store openings; the execution and management of our international expansion, including our ability to promote our brand and merchandise outside the U.S. and find suitable partners in certain geographies; our ability to expand our product offerings into new product categories including the ability to find suitable licensing partners; our ability to successfully implement our marketing initiatives; our ability to protect our trademarks in the U.S. and internationally; our ability to maintain the security of electronic and other confidential information; serious disruptions and catastrophic events; changes in global economies and credit and financial markets; competition; the impact of recent turnover in the senior management team, including the departures of our former CEO and former CFO, the appointment on an interim basis of a CEO and a CFO who are both serving on a leave of absence from Sun Capital Partners, Inc; the fact that a number of members of the management team have less than one year of tenure with the Company, and the current senior management team has not had a long period of time working together; our ability to attract and retain a qualified permanent CEO and a qualified permanent CFO, as well other key personnel; commodity, raw material and other cost increases; compliance with laws, regulations and orders; changes in laws and regulations; outcomes of litigation and proceedings and the availability of insurance, indemnification and other third-party coverage of any losses suffered in connection therewith; tax matters and other factors as set forth from time to time in our Securities and Exchange Commission filings, including those described in this report on Form 10-Q and our 2014 annual report on Form 10-K filed with the Securities and Exchange Commission on March 27, 2015 (our “2014 Annual Report on Form 10-K”) under “Item 1A—Risk Factors.” We intend these forward-looking statements to speak only as of the time of this report on Form 10-Q and do not undertake to update or revise them as more information becomes available. 3 PART I. FINANCIAL INFORMATION ITEM1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS VINCE HOLDING CORP. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (inthousands,exceptshare and per share data, unaudited) August 1, January 31, Assets Current assets: Cash and cash equivalents $ 88 $ Trade receivables, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Deferred income taxes and other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued salaries and employee benefits Other accrued expenses Total current liabilities Long-term debt Deferred rent Other liabilities Commitments and contingencies (Note 9) Stockholders' equity: Common stock at $0.01 par value (100,000,000 shares authorized, 36,775,443 and 36,748,245 shares issued and outstanding at August 1, 2015 and January 31, 2015, respectively) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to unaudited condensed consolidated financial statements. 4 VINCE HOLDING CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (inthousands, except share and per share data, unaudited) Three Months Ended Six Months Ended August 1, August 2, August 1, August 2, Net sales $ Cost of products sold Gross profit Selling, general and administrative expenses (Loss) Income from operations ) ) Interest expense, net Other expense, net (Loss) Income before income taxes ) ) (Benefit) Provision for income taxes ) ) Net (Loss) Income $ ) $ ) (Loss) Earnings per share: Basic (loss) earnings per share $ ) $ $ ) $ Diluted (loss) earnings per share $ ) $ $ ) Weighted average shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 5 VINCE HOLDING CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (inthousands, unaudited) Three Months Ended Six Months Ended August 1, August 2, August 1, August 2, Net (loss) income $ ) $ $ ) $ Comprehensive (loss) income $ ) $ $ ) $ See notes to unaudited condensed consolidated financial statements. 6 VINCE HOLDING CORP. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands, unaudited) Six Months Ended August 1, August 2, Operating activities Net (loss) income $ ) $ Add (deduct) items not affecting operating cash flows: Depreciation Amortization of intangible assets Amortization of deferred financing costs Amortization of deferred rent Deferred income taxes ) Share-based compensation expense Loss on disposal of property, plant and equipment — Changes in assets and liabilities: Receivables, net Inventories, net ) ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses Other assets and liabilities 37 Net cash provided by operating activities Investing activities Payments for capital expenditures ) ) Net cash used in investing activities ) ) Financing activities Proceeds from borrowings under the Revolving Credit Facility Payments for Revolving Credit Facility ) ) Payments for Term Loan Facility ) ) Fees paid for Term Loan Facility and Revolving Credit Facility ) ) Stock option exercise 34 Net cash used in financing activities ) ) (Decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ 88 $ 62 Supplemental Disclosures of Cash Flow Information Cash payments for interest $ $ Cash payments for income taxes, net of refunds 65 Supplemental Disclosures of Non-Cash Investing and Financing Activities Capital expenditures in accounts payable $ $ See notes to unaudited condensed consolidated financial statements. 7 VINCE HOLDING CORP. AND SUBSIDIARIES Notes to the Unaudited Condensed Consolidated Financial Statements (in thousands except share and per share data) Note 1. Description of Business and Basis of Presentation On November 27, 2013, Vince Holding Corp. (“VHC” or the “Company”), previously known as Apparel Holding Corp., closed an initial public offering (“IPO”) of its common stock and completed a series of restructuring transactions (the “Restructuring Transactions”) through which (i) Kellwood Holding, LLC acquired the non-Vince businesses, which include Kellwood Company, LLC (“Kellwood Company” or “Kellwood”), from the Company and (ii) the Company continues to own and operate the Vince business, which includes Vince, LLC. Prior to the IPO and the Restructuring Transactions, VHC was a diversified apparel company operating a broad portfolio of fashion brands, which included the Vince business and other businesses. As a result of the IPO and Restructuring Transactions, the non-Vince businesses were separated from the Vince business, and the stockholders immediately prior to the consummation of the Restructuring Transactions (the “Pre-IPO Stockholders”) retained full ownership and control of the non-Vince businesses through their ownership of Kellwood Holding, LLC. The Vince business is now the sole operating business of Vince Holding Corp.
